DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See Instant Application’s Publication  US20210239382A1 for relevant paragraphing.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.

The Instant Abstract recites: “Disclosed herein is a refrigerator.”

In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Objections
Claim 20 is objected to because of the following informalities:  

Claim 20 has an unnecessary comma after “wherein.”

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, 14, and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a first guide portion provided to form a remaining portion of the second flow path.” Claim 8 depends from claim 7 and also recites “a second guide portion provided to form a remaining portion of the second flow path.” The antecedent basis of “a remaining portion” is unclear as it is unclear if the remaining portion of claim 8 is the same as claim 7 (if so a definite article such as ‘the’ or ‘said’ should be used), or a different remaining portion (if so nomenclature such as ‘another’, ‘further’, ‘second’, or similar should be used).


The term “maximized” in claims 14 is a relative term which renders the claim indefinite. The term “maximized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claim how reducing the fan speed reduces the amount of cold air generated by the evaporator. Thus, the “the amount of cold air generated by the roll-bond evaporator is maximized” has been has been rendered indefinite by the use of “maximized.”
The term “maximized” in claims 12 and 17 is definite because the maximum cold air generated by the evaporator is the maximum for the given system conditions.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 16, and  19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS (US2807149, hereinafter WILLIAMS) in view of KIM (US 20170343269, hereinafter KIM).
Regarding claim 1, WILLIAMS discloses: 
A refrigerator (FIG. 1; 20) comprising: 
a body (21);
a storage compartment (34) provided in the body, having an opening (FIG. 1) in a front surface (FIG. 1) thereof, and comprising a freezing compartment (47) and a refrigerating compartment (48);
a freezing compartment evaporator (50) provided at a rear (56) of the freezing compartment and configured to generate cold air …;
…;
and a variable temperature compartment (68; Col. 3: 41-43) including a roll-bond evaporator (FIG. 2; 65) disposed inside (FIG. 1) the refrigerating compartment (48).
WILLIAMS is silent regarding a freezing compartment evaporator configured to generate cold air to be supplied to the freezing compartment and the refrigerating compartment; and a fan comprising a first fan configured to guide the cold air generated by the freezing compartment evaporator to the freezing compartment, and a second fan configured to guide the cold air generated by the freezing compartment evaporator to the refrigerating compartment.
Regarding claim 1, KIM teaches: a refrigerator (1) having a variable temperature/freezing compartment (11) and a refrigerating compartment (12) including
a freezing compartment evaporator (represented by 15) provided at a rear of the freezing compartment (represented by 11) and configured to generate cold air to be supplied to the freezing compartment and the refrigerating compartment (represented by 12); and
a fan (FIGS. 6-7; 41, 42) comprising a first fan (41) configured to guide the cold air generated by the freezing compartment evaporator to the freezing compartment (represented by 11), and a second fan (42) configured to guide the cold air generated by the freezing compartment evaporator to the refrigerating compartment (represented by 12).
KIM employs a single evaporator (15) to cool the refrigerator compartments. KIM (¶ 40) teaches that at a rear portion inside the convertible compartment 11, and cold air that is produced by the evaporator 15 may be supplied to the convertible compartment 11 and the refrigerator compartment 12, whereby the convertible compartment 11 and the refrigerator compartment 12 can be cooled.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine WILLIAMS with the teachings of KIM to employ a single evaporator to cool the freezing and refrigerating compartments and fans to provide cold air to the freezing and refrigerating compartments from the evaporator.

Regarding claim 2, WILLIAMS as modified teaches the limitations of claim 1. WILLIAMS additionally teaches: 
a water collecting tray (41) disposed below (FIG. 1) the variable temperature compartment (68) and provided to collect defrost water that is generated by the roll-bond evaporator (65).

Regarding claim 3, WILLIAMS as modified teaches the limitations of claim 1. WILLIAMS additionally teaches: 
wherein the variable temperature compartment (68) is provided in a position adjacent to the freezing compartment (47) in the refrigerating compartment (48).

Regarding claim 4, WILLIAMS as modified teaches the limitations of claim 1. KIM additionally teaches: 
a freezing compartment cold air duct (15 to 53 and 15 to 55) disposed in front of the freezing compartment evaporator (15) and provided to discharge cold air, which is generated by the freezing compartment evaporator, to the freezing compartment (represented by 11), a refrigerating compartment cold air duct (15 to 121) disposed at a rear side (FIG. 5) of the refrigerating compartment (represented by 12) and provided to discharge the cold air, which is guided from the freezing compartment cold air duct (area above 15), to the refrigerating compartment (represented by 12), and a connection duct (70) provided to connect the freezing compartment cold air duct to the refrigerating compartment cold air duct (15 to 121).

Regarding claim 5, WILLIAMS as modified teaches the limitations of claim 4. KIM additionally teaches: 
wherein the freezing compartment cold air duct (15 to 53 and 15 to 55) comprises a first cold air duct (90 to 70) disposed in front of the freezing compartment evaporator (15) and provided with a fan mounting portion (FIGS. 6-7; 95, 96) to which the fan (41, 42) is mounted, and a second cold air duct (70 to 50) disposed in front of the first cold air duct and provided to form a first flow path (FIGS. 6-7, from 41 to 53 and 41 to 55; see FIG. 5 illustration below) between the first cold air duct and the second cold air duct, the first flow path provided to guide the cold air, which is generated by the freezing compartment evaporator (15), to the freezing compartment (represented by 11) from the first fan (41) .

    PNG
    media_image1.png
    1184
    795
    media_image1.png
    Greyscale


Regarding claim 6, WILLIAMS as modified teaches the limitations of claim 5. KIM additionally teaches: 
wherein the fan mounting portion (FIGS. 6-7; 95, 96) comprises a first fan mounting portion (95) to which the first fan (41) is mounted, and a second fan mounting portion (96) to which the second fan (42) is mounted.

Regarding claim 7, WILLIAMS as modified teaches the limitations of claim 6. KIM additionally teaches: 
wherein the first cold air duct (90 to 70) comprises a refrigerating compartment guide duct (96, 91, 80, 78) provided to form a portion (96, 91, 80, 78) of a second flow path (96, 91, 80, 78, 114, 121; see FIG. 5 illustration above) provided to guide the cold air, which is generated by the freezing compartment evaporator (15), to the refrigerating compartment (represented by 12) from the second fan (42), a first guide portion (80, 75, 78) provided to form a remaining portion (78, 114, 121) of the second flow path by being connected to the refrigerating compartment guide duct, and a cold air discharge portion (80) provided to connect the first guide portion (78, 114, 121) to the connection duct (70) to guide the cold air of the second flow path to the connection duct (70).

Regarding claim 8, WILLIAMS as modified teaches the limitations of claim 7. KIM additionally teaches:
wherein the second cold air duct (70 to 50) comprises a plurality of freezing compartment discharge holes (FIG. 6; 53 and 55) provided to discharge the cold air of the first flow path to the freezing compartment (represented by 11), and a second guide portion (78, 114, 121, 121a) provided to form a remaining portion (78, 114, 121) of the second flow path together with the first guide portion.

Regarding claim 9, WILLIAMS as modified teaches the limitations of claim 1. WILLIAMS additionally teaches: 
wherein a temperature of the variable temperature compartment (68) is adjusted according to an amount of cold air (Col. 5: Table) supplied from the roll-bond evaporator (65).
KIM additionally teaches: 
a temperature of the freezing compartment (represented by 11) is adjusted to be maintained at the same temperature (¶ 39) as a temperature of the refrigerating compartment (represented by 12) by adjusting a speed (¶ 109, fan 41 rotates faster to meet the freezer temperatures than the refrigerating temperatures) of the first fan (41) to reduce an amount of cold air supplied to the freezing compartment (represented by 11).

Regarding claim 10, WILLIAMS as modified teaches the limitations of claim 9. KIM additionally teaches: 
	wherein the temperature of the variable temperature compartment (represented by 11) is adjusted to be maintained at the same temperature (¶ 175) as a temperature the refrigerating compartment (represented by 12) according to an amount of cold air supplied from the evaporator (represented by 15).

Regarding claim 11, WILLIAMS as modified teaches the limitations of claim 10. KIM additionally teaches: 
wherein the temperature (Freezing, F) of the freezing compartment (11) is a first temperature (Freezing, F) and the temperature of the refrigerating compartment (represented by 12) is a second temperature (refrigerating, R), and the refrigerating compartment maintains the second temperature (refrigerating, R) by controlling an amount of cold air (¶ 40, cold air that is produced by the evaporator 15 may be supplied to compartment 11 and compartment 12, whereby the compartments are cooled), which is generated by the freezing compartment evaporator (15) and then guided by the second fan (42), to be constant (¶ 60, temperature sensor 122 allows the temperature in compartment 12 to be maintained).


Regarding claim 16, WILLIAMS discloses:
A refrigerator comprising: a body (20);
a storage compartment (34) provided in the body, having an opening (FIG. 1) in a front surface (FIG. 1) thereof, and comprising a freezing compartment (47) and a refrigerating compartment (48);
a freezing compartment evaporator (50) configured to generate cold air …;
 …;
and a variable temperature compartment (68) including a roll-bond evaporator (65) disposed inside the refrigerating compartment and configured to adjust a temperature of the variable temperature compartment ….
WILLIAMS is silent regarding a freezing compartment evaporator  configured to generate cold air to be supplied to the freezing compartment and the refrigerating compartment; a fan  comprising a first fan  configured to guide the cold air generated by the freezing compartment evaporator to the freezing compartment, and a second fan  configured to guide the cold air generated by the freezing compartment evaporator to the refrigerating compartment.
Regarding claim 16, KIM teaches: a refrigerator (1) having a variable temperature/freezing compartment (11) and a refrigerating compartment (12) including
a freezing compartment evaporator (15) configured to generate cold air to be supplied to the freezing compartment (11) and the refrigerating compartment (12);
a fan (FIGS. 6-7; 41, 42) comprising a first fan (41) configured to guide the cold air generated by the freezing compartment evaporator to the freezing compartment, and a second fan (42) configured to guide the cold air generated by the freezing compartment evaporator to the refrigerating compartment.
KIM employs a single evaporator (15) to cool the refrigerator compartments. KIM (¶ 40) teaches that at a rear portion inside the convertible compartment 11, and cold air that is produced by the evaporator 15 may be supplied to the convertible compartment 11 and the refrigerator compartment 12, whereby the convertible compartment 11 and the refrigerator compartment 12 can be cooled.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine WILLIAMS with the teachings of KIM to employ a single evaporator to cool the entire refrigerator and a fan to provide cold air to the freezing and refrigerating compartments from the evaporator.

Regarding claim 19, WILLIAMS as modified teaches the limitations of claim 16. WILLIAMS additionally teaches:
wherein the variable temperature compartment (68) is affected by an internal temperature (Col. 5: Table, shows that as the refrigerating cabinet temperature (Cab. Av.) ranges from 43-41.7°F the variable temperature compartment (Chiller (compt.)) varies from 37.6-35.5°F) of the refrigerating compartment (48) and the variable temperature compartment (68) is separately cooled (FIG. 1) by the roll-bond evaporator (65) so that the variable temperature compartment is adjusted to maintain a temperature less than (37.6-35.5°F) … a temperature (43-41.7°F) of the refrigerating compartment (48).

Regarding claim 20, WILLIAMS as modified teaches the limitations of claim 19. WILLIAMS additionally teaches: wherein the variable temperature compartment (68) is provided in a position adjacent (FIG. 1) to the freezing compartment (47) in the refrigerating compartment (48), and a water collecting tray (41) is disposed below (FIG. 1) the variable temperature compartment and provided to collect defrost water that is generated by the roll-bond evaporator (65).


Claim(s) 12-13, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS in view of KIM, further in view of WANG (US 20190277559, hereinafter WANG).
Regarding claim 12, WILLIAMS as modified teaches the limitations of claim 11. WILLIAMS as modified lacks a freezing chamber at a freezing temperature and separate variable temperature chamber at a freezing temperature.
WANG teaches: a third working mode (FIG. 7) where both variable temperature compartments 10 and 20 are held at the freezing temperature by operation of the fan, air doors, and evaporator. 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine WILLIAMS and KIM with the teachings of WANG to employ a freezing chamber at a freezing temperature and separate variable temperature chamber at a freezing temperature to provide additional freezer chamber capacity as needed.
 
Regarding claim 13, WILLIAMS as modified teaches the limitations of claim 11. WILLIAMS as modified lacks a freezing chamber at a freezing temperature and separate variable temperature chamber at a refrigerating temperature.
WANG (¶ 55) teaches: a first working mode (FIG. 5) where both compartments 10 and 20 are variable temperature compartments and where compartment 10 can be set to a freezing temperature while compartment 20 is set to a refrigerating temperature.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine WILLIAMS and KIM with the teachings of WANG to employ a freezing chamber at a freezing temperature and separate variable temperature chamber at a refrigerating temperature to provide additional refrigerating capacity as needed.

Regarding claim 15, WILLIAMS as modified teaches the limitations of claim 11. WILLIAMS as modified lacks setting both the freezing compartment and the variable temperature compartment to the refrigerating temperature.
WANG teaches: a second working mode (¶ 49-50; FIG. 6) where the fan and evaporator are turned on and off to maintain refrigerating temperatures in the freezing compartment (20) and the variable temperature compartment (10).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine WILLIAMS and KIM with the teachings of WANG to employ a freezing compartment and a variable temperature compartment both at a refrigerating temperature to provide additional refrigerating capacity as needed.

Regarding claim 17, WILLIAMS as modified teaches the limitations of claim 16. WILLIAMS as modified lacks a freezing chamber at a freezing temperature and separate variable temperature chamber at a freezing temperature.
WANG teaches: a third working mode (FIG. 7) where both variable temperature compartments 10 and 20 are held at the freezing temperature by operation of the fan, air doors, and evaporator. 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine WILLIAMS and KIM with the teachings of WANG to employ a freezing chamber at a freezing temperature and separate variable temperature chamber at a freezing temperature to provide additional freezer chamber capacity as needed.

Regarding claim 18, WILLIAMS as modified teaches the limitations of claim 16. WILLIAMS as modified lacks separate refrigerating compartment and separate variable temperature compartment both being held at the refrigerating temperature based on a refrigerating compartment temperature measurement.
WANG teaches a second working mode (FIG. 6) that has both the variable temperature compartment 20 and the refrigerating compartment 10 at the refrigerating temperature based on a refrigerating temperature sensor (¶ 42-43). 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine WILLIAMS and KIM with the teachings of WANG to employ a separate variable temperature chamber and refrigerating chambers at a refrigerating temperature to provide additional refrigerating capacity as needed with the refrigerating temperature sensor confirming that the proper temperature is present.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS in view of KIM, further in view of KOPPINEEDI (US 20150316313, hereinafter KOPPINEEDI).
Regarding claim 14, WILLIAMS as modified teaches the limitations of claim 11. WILLIAMS as modified additionally teaches (KIM) cooling compartments by operating fans to provide the necessary cooling, a roll-bond evaporator (WILLIAMS). WILLIAMS as modified is silent regarding setting the freezing compartment to the refrigerating temperature and the variable temperature compartment to the freezing temperature.
Regarding claim 14, KOPPINEEDI teaches a refrigeration system (FIG. 1B; 100) with multiple independently controlled compartments (152a, 152b, 152c) where (¶ 5) different zones require different cooling from fresh (refrigerating) to frozen temperatures. KOPPINEEDI (¶ 35) teaches that the various compartments can have different set temperatures from freezing to refrigerating as needed where the cooling amount is controlled by the fan speed (315).  KOPPINEEDI (FIG. 2) teaches that the various zones are independent cooled, thus any compartment can become any other compartment (freezing or refrigerating) depending upon user needs.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine WILLIAMS and KIM with the teachings of KOPPINEEDI to employ provide a refrigeration system with independently controlled refrigerating compartments such that any compartment can become any other compartment (freezing or refrigerating) depending upon user needs.
Thus, WILLIAMS as modified with KOPPINEEDI teaches:
wherein the amount of cold air guided by the first fan is reduced by reducing the speed of the first fan, and the amount of cold air generated by the roll-bond evaporator is maximized, so that the freezing compartment maintains the second temperature, and the variable temperature compartment maintains the first temperature.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

BO (US-20190301785-A1) teaches a(n): REFRIGERATING AND FREEZING DEVICE.
PARK (US-20200224953-A1) teaches a(n): REFRIGERATOR.
JEONG (US-20210278112-A1) teaches a(n): EVAPORATOR AND REFRIGERATOR HAVING SAME.
KIM (US-20190041119-A1) teaches a(n): REFRIGERATOR.
YOO (US-20220082311-A1) teaches a(n): REFRIGERATOR.
MIAO (US-20220146179-A1) teaches a(n): REFRIGERATOR HAVING AIR BLOWER LOCATED DOWNSTREAM OF TRANSVERSE SIDE OF EVAPORATOR.
PARK (US-20200200467-A1) teaches a(n): REFRIGERATOR.
AHN (US-20100125365-A1) teaches a(n): REFRIGERATOR AND METHOD OF CONTROLLING SAME.
YOUNG (US-20090113923-A1) teaches a(n): REFRIGERATOR AND CONTROL METHOD FOR THE SAME.
XU (US-20200120765-A1) teaches a(n): THAWING METHOD FOR THAWING DEVICE.
CHAE (US-20100192617-A1) teaches a(n): REFRIGERATOR RELATED TECHNOLOGY.
YOON (US-20110041538-A1) teaches a(n): REFRIGERATOR.
LEE (US-20060248915-A1) teaches a(n): REFRIGERATOR.
TATSUYA (US-20200064042-A1) teaches a(n): REFRIGERATOR AND CONTROL METHOD THEREOF.
CHOI (US-20200260668-A1) teaches a(n): APPARATUS FOR CULTIVATING PLANTS.
RYU(US-20210239382-A1) teaches a(n): REFRIGERATOR.
LIU (US-11435128-B2) teaches a(n): REFRIGERATOR WITH RETURN AIR INLETS FORMED IN TWO SIDEWALLS OF CABINET.
LEE (US-20140305156-A1) teaches a(n): REFRIGERATOR WITH ICEMAKER COMPARTMENT HAVING AN IMPROVED AIR FLOW.
MRZYGLOD (US-20190390882-A1) teaches a(n): REFRIGERATION APPLIANCE AND METHOD FOR THE OPERATION THEREOF.
CHA (US-20180340726-A1) teaches a(n): REFRIGERATOR.
RYU (US-20130042641-A1) teaches a(n): REFRIGERATOR AND CONTROL METHOD THEREOF.
CHOI (US-20120272670-A1) teaches a(n): REFRIGERATOR AND CONTROL METHOD THEREOF.
LEE (US-20100180620-A1) teaches a(n): REFRIGERATOR RELATED TECHNOLOGY.
SEONG (US-20200224951-A1) teaches a(n): REFRIGERATOR.
PARK (US-20220170678-A1) teaches a(n): METHOD OF CONTROLLING REFRIGERATOR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763




/CHRISTOPHER R ZERPHEY/        Primary Examiner, Art Unit 3763